Citation Nr: 1420946	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  11-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to initial compensable evaluations for service-connected burn scar on the right upper extremity, burn scar on the left lower extremity, and burn scar on the right lower extremity.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active service from June 1980 to June 1984. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in
Detroit, Michigan.  In August 2008, the RO denied claims for service connection for a back condition, and mental condition, and TDIU.  In March 2011, the RO granted service connection for burn scar on the right upper extremity, burn scar on the left lower extremity, and burn scar on the right lower extremity, with each disability assigned a separate noncompensable (0 percent) evaluation.  The Veteran has appealed the denials of service connection, and the issue of entitlement to an initial compensable evaluations for service-connected burn scar on the right upper extremity, burn scar on the left lower extremity, and burn scar on the right lower extremity.

In August 2012, the Veteran's representative, a private attorney, withdrew representation from the Veteran's case.  See 38 C.F.R. § 20.608 (2013).  Since then, the Veteran has not appointed another representative.  

In April 2013, the Veteran failed to appear for his scheduled hearing, and there is no record that a request for another hearing was ever made.  Without good cause being shown for the failure to appear, no further hearing can be scheduled and appellate review may proceed.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The claims of entitlement to a TDIU, and entitlement to an initial compensable evaluations for service-connected burn scar on the right upper extremity, burn scar on the left lower extremity, and burn scar on the right lower extremity, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.

FINDING OF FACT

The Veteran does not have a back disability, or an acquired psychiatric disorder, that is related to active duty service; an acquired psychiatric disorder is not shown to have been caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

A back disability, and an acquired psychiatric disorder, were not incurred in, and are not otherwise due to, the Veteran's active duty service; an acquired psychiatric disorder was not caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he has a back disability, and an acquired psychiatric disorder, due to his service.  With regard to a back disability, he asserts that he has this disability due to a motor vehicle injury in 1984.  With regard to an acquired psychiatric disorder, it is argued that service connection is warranted on a secondary basis, i.e., that the Veteran has depression due to his back disability.  See statements accompanying Veteran's appeal (VA Form 9), dated in May 2011.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Arthritis can be service connected on such a basis; however, as will be explained in more detail below, the record is absent evidence of any of these conditions within a year following the Veteran's discharge from service.

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a) ; and that continuity of symptomatology only relates the specified chronic diseases).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the medical nexus.  Id.

Service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 C.F.R. part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b).

The Veteran's service treatment reports include a report, dated in October 1980, which is somewhat difficult to read, but which appears to show that he was referred by his C.O. (commanding officer) for evaluation of his mental state and whether he was fit for duty.  He reported having a lot of stress at home, and the possibility of administrative separation was discussed.  He appears to have been afforded a situational diagnosis, and he was referred to a career counselor, and his commanding officer.  

In January 1982, the Veteran was treated for complaints of a two-week history of low back pain.  The assessment was possible muscle strain.  In March 1983, the Veteran was treated for low back pain after "lifting a big desk."  The assessment was possible mild low back, left-side muscle strain.  In May 1984, the Veteran was involved in a motor vehicle accident in which he received severe burns; the treatment reports do not note complaints of back symptoms, or a back condition.  The Veteran's separation examination report, dated in June 1984, shows that his spine, and psychiatric condition, were clinically evaluated as normal.  

Importantly, in the associated "report of medical history," he denied having a history of recurrent back pain, depression or excessive worry, or "nervous trouble of any sort, providing factual evidence against his own claims. 

As for the post-service medical evidence, it consists of VA and non-VA reports, and reports from the Social Security Administration (SSA), dated between 2007 and 2010.  This evidence includes a psychological evaluation from C.R.B., Ed.D., which shows that the Veteran reported a history of psychiatric care beginning in 1999, for about four months, and that he was not currently receiving any treatment.  He complained of increasing back pain over the last ten years, and reported that he had undergone back surgery in 1997, and that he had degenerative disc disease.  The Axis I diagnosis was adjustment disorder with depressed mood.  

The Veteran had active service from June 1980 to June 1984, therefore, this evidence tends to providence evidence against these claims, indicating problems that began well after service.  

A report from R.C.G., M.D., dated in September 2007, shows that the Veteran sought treatment for degenerative disc disease, and depression.  He reported a history of being in a motor vehicle accident in 1984, and the report notes, "Whether related or not in 1994 he began having low back pain which in the ensuing years has increased."  He also reported undergoing a laminectomy at L4-5 in 1997.  The report further notes that his "progressive disability has induced significant depression for the past five years."  His occupation was noted to be "heating and cooling manager," with no work since 1992.  The diagnoses were degenerative disc disease, and depression.  

A decision of the Social Security Administration (SSA) dated in April 2010, shows that the SSA determined that the Veteran was disabled as of April 2007, with a severe impairment due to a history of lumbar surgery with recurrent L-5 disc herniation.  The report notes that the Veteran has a "longstanding history of back pain."

A VA spine examination report, dated in December 2010, shows that the examiner stated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran has a history of back pain since 1994, which was initially mild and then increased to severe.  There was no history of spine trauma.  The Veteran had undergone a fusion of a disc sometime between 1996 and 1997.  The Veteran was treated for low back pain in January 1982 and March 1983.  Those incidents were acute and resolved without residuals.  There was no documented evidence of any further treatment for back pain or chronic condition of the back during his remaining service.  A current X-ray showed moderate degenerative disc change with bony spurs and narrowing of the disc space at L4-L5.  The diagnosis was lumbar strain.  The examiner concluded that the Veteran's current lumbar strain is less than likely as not as a result of a service-connected back condition.  

The Board finds that the claims must be denied.  With regard to the claim for a back disability, the Veteran was treated for back symptoms in January 1982, and in March 1983.  These appear to have been acute conditions, as evidenced by the fact that he was not subsequently treated for any relevant symptoms during his remaining period of service, a period of about one year and three months, the fact that his June 1984 separation examination report shows that his spine was clinically evaluated as normal, and that he denied having a history of recurrent back pain in the associated June 1984 "report of medical history."  See also December 2010 VA spine examination report (opinion).  To the extent that it has been argued that the Veteran has a back disability due to a May 1984 motor vehicle accident, the Board points out that the treatment reports for this accident do not note complaints of back symptoms, or a back condition.  There is no evidence to show that arthritis of the low back was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  The December 2010 VA examiner concluded that the Veteran does not have a back disability due to his service.  

Furthermore, there is no competent opinion in support of the claim.  The only competent opinion is found in the December 2010 VA examination report, and this opinion weighs against the claim.  This opinion is considered to be highly probative evidence against the claim, as it is shown to have been based on a review of the Veteran's medical records, and it is accompanied by a sufficient rationale.  Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran does not have a back disability that is related to his service, and is against the claim, and that the claim must be denied.

With regard to the claim for an acquired psychiatric disorder, in October 1980, the Veteran underwent evaluation of his mental state to determine whether he was fit for duty.  He appears to have been afforded a situational diagnosis, and he was referred to a career counselor, and his commanding officer.  This appears to have also been an acute condition, as evidenced by the fact that he was not subsequently treated for any relevant symptoms during his remaining period of service, a period of about three years and eight months, and the fact that his June 1984 separation examination report shows that his psychiatric condition was clinically evaluated as normal.  In addition, in the June 1984 associated "report of medical history," he denied having a history of depression or excessive worry, or "nervous trouble of any sort.  Given the foregoing, the Veteran is not shown to have had a chronic disease during service.  See 38 C.F.R. § 3.309(b).  Rather, the earliest medical evidence of psychiatric symptoms is dated no earlier than 1997, which is many years after separation from service.  There is no evidence to show that a psychosis was manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.  There is no competent evidence to show that the Veteran has an acquired psychiatric disorder that is related to his service.  

Finally, to the extent that it is argued that the Veteran has depression that is related to a low back disability, in this decision the Board has determined that service connection is not warranted for a back disability.  Therefore, there is no underlying service-connected disability involving the back upon which a grant of secondary service connection may be based.  In addition, there is no competent opinion of record relating his depression to his service-connected disabilities of scars of the bilateral lower extremities, and right upper extremity.  Accordingly, service connection for an acquired psychiatric disorder is not warranted on any basis.  See 38 C.F.R. §§ 3.303. 3.307, 3.309, 3.310.

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring complex medical knowledge.  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The issues on appeal are based on the contentions that an acquired psychiatric disorder, and a back disability, were caused by service, or that an acquired psychiatric disorder was caused or aggravated by a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The medical records have been discussed.  The Board has determined that the Veteran's acquired psychiatric disorder, and back disability, are not related to his service, and/or to a service-connected disability.  Given the foregoing, the Board finds that the medical evidence outweighs the Veteran's contentions to the effect that acquired psychiatric disorder, and a back disability, were caused by service, and/or are related to a service-connected disability.

The Board therefore finds that the preponderance of the evidence is against the claims for service connection, and that the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id. 

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in January 2008, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  These letters accordingly addressed all notice elements.  Nothing more was required.  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issues on appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA records, and SSA records.  

In April 2013, the Veteran was scheduled for a hearing, however, he failed to report for his hearing.  With regard to the claim for a back disability, the Veteran has been afforded an examination, and an etiological opinion has been obtained.  

With regard to the claim for an acquired psychiatric disorder, the Veteran has not been afforded an examination, and an etiological opinion has not been obtained.  However, the Veteran is not shown to have received any relevant treatment during service, and an acquired psychiatric disorder is not shown until many years after service.  There is no competent opinion in support of the claim, on any basis.  Therefore, an examination and an etiological opinion need not be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4) (2013); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002). 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway  v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).



ORDER

Service connection for a back disability, and an acquired psychiatric disorder, is denied.


REMAND

With regard to the claims of entitlement to initial compensable evaluations for service-connected burn scar on the right upper extremity, burn scar on the left lower extremity, and burn scar on the right lower extremity, in March 2011, the RO granted service connection for these disabilities, and assigned three separate, noncompensable evaluations.  In an appeal (VA Form 9) as to other issues, received in May 2011, disagreement was expressed on the issues of entitlement to initial compensable evaluations for all three disabilities.  This document therefore fulfills the criteria for a timely notice of disagreement (NOD) as to the issues of entitlement to initial compensable evaluations for all three burn scar disabilities.  See 38 C.F.R. §§ 20.201, 20.302(a) (2013).  

A statement of the case has not yet been issued as to these claims.  Because a timely NOD was filed to the March 2011 rating decision, the RO must now provide the Veteran with a statement of the case on these issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to the claim of entitlement to a TDIU, this claim is considered to be inextricably intertwined with the claims for initial compensable evaluations for service-connected burn scar on the right upper extremity, burn scar on the left lower extremity, and burn scar on the right lower extremity, and the adjudication of this claim must therefore be deferred, and it must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered); see also Tyrues v. Shinseki, 23 Vet. App. 166, 178 (2009).

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case with respect to the issues of entitlement to initial compensable evaluations for: 1) service-connected burn scar on the right upper extremity, 2) burn scar on the left lower extremity, and 3) burn scar on the right lower extremity.  The Veteran should be advised that he may perfect his appeal of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case.  See 38 C.F.R. § 20.302(b).

2.  Upon perfection of an appeal of the issues discussed in the first paragraph of this Remand, or upon expiration of the appeal period, as appropriate, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) and afford the Veteran an appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2012).


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


